DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 06/13/2022 has been entered and made of record. Claims 1 and 3-21 are pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1 and 3-21 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nowozin, Borovikov, and Ohta.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 13-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402).
Regarding claim 1, Hadap teaches/suggests: A method of image processing comprising: 
storing a real image of an object in memory, the object being a specified type of object (Hadap [0028]: “As will be appreciated in light of this disclosure, both input image I.sub.i and output image I.sub.o are representations of facial images in an image space;” [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software.”); 
computing, using a first encoder, a factorized embedding of the real image (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i.”); 
computing an embedding factor (Hadap [0085]: “In 442, positive data {x.sub.p} (e.g., smiling faces) is fed into either the network depicted in FIG. 2c or FIG. 2d to generate Z-codes {z.sub.p}.”); 
modifying the factorized embedding (Hadap [0085]: “In 448, {Z.sub.Trans} is generated from {Z.sub.source} by moving the distribution {Z.sub.Source} toward {z.sub.p}.”); and 
computing, using a decoder with the modified embedding as input, an output image of the object (Hadap [0085]: “In 450, a reconstructed (manipulated) facial image is generated by decoding {Z.sub.Trans};” [0027]: “For example, output image I.sub.o may be a facial image that includes facial hair or some other perceptible feature that was not present in input image I.sub.i.”).
Hadap does not teach/suggest:
swapping at least part of the factorized embedding with the computed embedding factor; 
Nowozin, however, teaches/suggests:
swapping at least part of the factorized embedding with the computed embedding factor (Nowozin [0066]: “The manipulator replaces the values related to style in the second encoding with the values relating to style in the first encoding to produce manipulated encoding 604. The manipulator replaces the values related to style in the first encoding with the values relating to style in the second encoding to produce manipulated encoding 606. The decoder decodes the manipulated encodings 604, 606 to give an output image of a vertical striped circle 608 and an output image of a dotted fill triangle 614.”); 
Before the effective filing date of the claimed invention, the substitution of one known element (the swapping of Nowozin) for another (the transformation of Hadap) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, the output image including features not present in the input image.

Nor does Hadap teach/suggest:
receiving a value of at least one parameter of a synthetic image rendering apparatus for rendering synthetic images of objects of the specified type, the parameter controlling an attribute of synthetic images of objects rendered by the rendering apparatus; 
computing an embedding factor of the received value; 
an output image of the object which is substantially the same as the real image except for the attribute controlled by the parameter.
Borovikov, however, teaches/suggests:
receiving a value of at least one parameter of a synthetic image rendering apparatus for rendering synthetic images of objects of the specified type, the parameter controlling an attribute of synthetic images of objects rendered by the rendering apparatus (Borovikov [0042]: “Each of the features 302-322 of the model of the head 300 can include parameters that are modifiable to customize the appearance of a character rendered from the corresponding character model.”); 
computing an embedding factor of the received value (Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T).”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the features not present in the input image of Hadap to be synthetic as taught/suggested by Borovikov for the output image to include synthetic features. As such, Hadap as modified by Nowozin and Borovikov teaches/suggests:
an output image of the object which is substantially the same as the real image except for the attribute controlled by the parameter (Hadap [0027]: “For example, output image I.sub.o may be a facial image that includes facial hair or some other perceptible feature that was not present in input image I.sub.i;” Borovikov [0042]: “Each of the features 302-322 of the model of the head 300 can include parameters that are modifiable to customize the appearance of a character rendered from the corresponding character model.”).

Borovikov is silent regarding using a second encoder. Ohta, however, teaches/suggests using a second encoder (Ohta [0040]-[0041]: “The information processing apparatus 10 illustrated in FIG. 1 is an example of a computer apparatus that acquires an optimum solution with respect to a scale (objective function) desired by a user by learning a machine learning model using a variational autoencoder (VAE) ... The VAE learns characteristic amounts of input data by performing dimension compression of the input data to a latent space.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the parameterized character model of Hadap as modified by Nowozin and Borovikov to be learned as taught/suggested by Ohta to acquire an optimum solution.

Regarding claim 3, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the object is a face and the attribute is selected from one or more of: beard style, eyebrow style, expression, eye colour, eye rotation, hair colour, hair style, head shape, illumination, lower eyelash style, texture, upper eyelash style (Hadap [0028]: “As will be appreciated in light of this disclosure, both input image I.sub.i and output image I.sub.o are representations of facial images in an image space;” Borovikov [0041]: “Non-limiting examples shown in FIG. 3 include features of face shape 302, hair style 304, ears 306, eyebrows 308, eyes 310, nose 312, cheeks 314, mouth 316, chin 318, jaw 320, and facial hair 322.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the first encoder has been trained to map real images to an embedding (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image.”) and the second encoder has been trained to map the parameter of the synthetic image rendering apparatus to an embedding (Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T);” Ohta [0040]-[0041]: “The information processing apparatus 10 illustrated in FIG. 1 is an example of a computer apparatus that acquires an optimum solution with respect to a scale (objective function) desired by a user by learning a machine learning model using a variational autoencoder (VAE) ... The VAE learns characteristic amounts of input data by performing dimension compression of the input data to a latent space.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 comprising independently controlling attributes of the output image by receiving values of parameters of the synthetic image rendering apparatus (Borovikov [0042]: “Each of the features 302-322 of the model of the head 300 can include parameters that are modifiable to customize the appearance of a character rendered from the corresponding character model.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the output image is computed without using a 3D model of the object depicted in the real image (Hadap [0027]: “For example, output image I.sub.o may be a facial image that includes facial hair or some other perceptible feature that was not present in input image I.sub.i.”).

Regarding claim 8, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the factorized embedding comprises an embedding having a plurality of factors, individual ones of the factors corresponding to separate parameters of the synthetic image rendering apparatus (Hadap [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i;” Borovikov [0041]: “Non-limiting examples shown in FIG. 3 include features of face shape 302, hair style 304, ears 306, eyebrows 308, eyes 310, nose 312, cheeks 314, mouth 316, chin 318, jaw 320, and facial hair 322.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 13, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 comprising computing an estimate of a parameterization vector of the synthetic image rendering apparatus that corresponds to a part of a factorized latent space (Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T);” Ohta [0117]: “The parameters are estimated from the optimum point by using the decoder in the learned VAE, and optimum values of the design parameters are acquired.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 14, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 13 comprising modifying part of the estimated parameterization vector corresponding to an individual object attribute and using the modified estimated parameterization vector to generate an output image where only the individual object attribute is modified (Borovikov [0042]: “Each of the features 302-322 of the model of the head 300 can include parameters that are modifiable to customize the appearance of a character rendered from the corresponding character model;” Ohta [0117]: “The parameters are estimated from the optimum point by using the decoder in the learned VAE, and optimum values of the design parameters are acquired.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 15, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 13 comprising computing the estimate by computing an optimization using constraints including that parameters are within a specified range (Ohta [0117]: “The parameters are estimated from the optimum point by using the decoder in the learned VAE, and optimum values of the design parameters are acquired;” [0003]: “In the past, an optimization problem has been known that acquires a best solution (optimum solution) with respect to a desirability scale (objective function) under a given condition (constraint).”). The limitation “including that parameters are within a specified range” would have been well known for the optimum solution (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 16, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 comprising using a plurality of parameterized functions as part of the second encoder, individual ones of the parameterized functions corresponding to individual parts of a vector of parameters of the synthetic image rendering apparatus (Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 19 and 21 recite limitations similar in scope to those of claims 1 and 5, respectively, and are rejected for the same reason(s). Hadap as modified by Nowozin, Borovikov, and Ohta further teaches/suggests a processor (Hadap [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software.”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402) as applied to claim 1 above, and further in view of Ahn et al. (US 2021/0142440).
Regarding claim 4, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the first and second encoders have been trained such that a distribution of embeddings computed by the first encoder is substantially the same as a distribution of embeddings computed by the second encoder (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image;” [0085]: “{z.sub.p} and {z.sub.n} represent corresponding empirical distributions on the low-dimensional Z-space(s);” Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T);” Ohta [0040]-[0041]: “The information processing apparatus 10 illustrated in FIG. 1 is an example of a computer apparatus that acquires an optimum solution with respect to a scale (objective function) desired by a user by learning a machine learning model using a variational autoencoder (VAE) ... The VAE learns characteristic amounts of input data by performing dimension compression of the input data to a latent space.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest using adversarial training. Ahn, however, teaches/suggests using adversarial training (Ahn [0405]: “Many approaches make use of generative adversarial net-works (GAN) which have demonstrated a great success in image generation tasks;” [0498]: “Our model is trained in an adversarial manner using a projection discriminator D (Miyato and Koyama 2018). The discriminator aims to distinguish between the real image of the identity c and a synthesized image of c generated by G.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the training of Hadap as modified by Nowozin, Borovikov, and Ohta to be adversarial as taught/suggested by Ahn for a great success.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402) as applied to claim 1 above, and further in view of Lee et al. (US 2021/0166433).
Regarding claim 9, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: The method of claim 1 wherein the encoders and the decoder together form an autoencoder (Hadap Fig. 1: the illustrated autoencoder; Ohta [0063]: “As illustrated in FIG. 9, the VAE has an encoder and a decoder.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest wherein the autoencoder has been trained on both real images and synthetic images using a two stage training procedure, wherein during a first stage the first encoder is omitted and the embedding of the real image is randomly generated, and during a second stage the first encoder is present. Lee, however, teaches/suggests wherein during a first stage the first encoder is omitted, and during a second stage the first encoder is present (Lee [0025]: “To enrich the training samples, the images are augmented through methods such as random rotations and/or translation, etc. for images in domains B and A. That is P(S) for s ∈ B and P(x) for x ∈ A. The training includes two phases. In phase 1, the autoencoder for domain B is pre-trained using augmented images of s ∈ B. In phase 2, the autoencoder for each of the two domains E.sub.A, D.sub.A, E.sub.B, and D.sub.B are jointly trained using augmented images P(S) of s ∈ B and augmented images P(x) of image x ∈ A.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the autoencoder of Hadap as modified by Nowozin, Borovikov, and Ohta to be trained using two phases as taught/suggested by Lee to enrich the training samples.

As such, Hadap as modified by Nowozin, Borovikov, Ohta, and Lee teaches/suggests wherein the autoencoder has been trained on both real images and synthetic images using a two stage training procedure, wherein during a first stage the first encoder is omitted and the embedding of the real image is randomly generated, and during a second stage the first encoder is present (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image;” Borovikov [0056]: “As also shown in FIG. 6, each image 606 of the character can be proposed and cropped into cropped images 608 representing individual features 610-1 to 610-T;” Lee [0025]: “To enrich the training samples, the images are augmented through methods such as random rotations and/or translation, etc. for images in domains B and A. That is P(S) for s ∈ B and P(x) for x ∈ A. The training includes two phases. In phase 1, the autoencoder for domain B is pre-trained using augmented images of s ∈ B. In phase 2, the autoencoder for each of the two domains E.sub.A, D.sub.A, E.sub.B, and D.sub.B are jointly trained using augmented images P(S) of s ∈ B and augmented images P(x) of image x ∈ A.”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402) as applied to claim 1 above, and further in view of Lisowska et al. (US 2019/0147334).
Regarding claim 10, Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest: The method of claim 1 wherein the encoders and the decoder are pre-trained and then trained using one-shot learning. Lisowska, however, teaches/suggests pre-trained and then trained using one-shot learning (Lisowska [0033]: “The learning algorithm circuitry 30 executes a pre-trained one-shot learning algorithm 105′ in combination with the short series of reference data. The one-shot learning algorithm 105′ employs a deep learning method specifically designed to adjust itself to any problem by using small amounts of data relevant to that problem. After such adjustment, the algorithm can then applied to any desired amount of data, for example to perform a classification with respect to any amount of data. Specifically, the learning algorithm circuitry 30 trains the classifier at 105, using the short series of reference data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the encoders and the decoder of Hadap as modified by Nowozin, Borovikov, and Ohta to be trained using one-shot learning as taught/suggested by Lisowska to adjust to any problem.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402) as applied to claim 1 above, and further in view of Goodsitt et al. (US 2021/0097343).
Regarding claim 11, Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest: The method of claim 1 comprising generating a novel image by computing a sample from a latent space of the first and second encoders and decoding the sample using the decoder, wherein the samples are computed using a generative adversarial network from a set of random numbers. Goodsitt, however, teaches/suggests generating a novel image by computing a sample from a latent space of the first and second encoders and decoding the sample using the decoder, wherein the samples are computed using a generative adversarial network from a set of random numbers (Goodsitt [0049]: “In some embodiments, dataset generator 103 can be configured to generate synthetic data from sample values. For example, dataset generator 103 can be configured to use the generative network of a generative adversarial network to generate data samples from random-valued vectors;” [0082]: “The generator network can be configured to learn a mapping from a sample space (e.g., a random number or vector) to a data space (e.g. the values of the sensitive data). The discriminator can be configured to determine, when presented with either an actual data sample or a sample of synthetic data generated by the generator network, whether the sample was generated by the generator network or was a sample of actual data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Nowozin, Borovikov, and Ohta to generate synthetic data as taught/suggested by Goodsitt for training.

Regarding claim 12, Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest: The method of claim 1 comprising computing a sample from a latent space of the first and second encoders and using the sample to generate a variation of an image embedded in the latent space. Goodsitt, however, teaches/suggests computing a sample from a latent space of the first and second encoders and using the sample to generate a variation of an image embedded in the latent space (Goodsitt [0049]: “In some embodiments, dataset generator 103 can be configured to generate synthetic data from sample values. For example, dataset generator 103 can be configured to use the generative network of a generative adversarial network to generate data samples from random-valued vectors;” [0082]: “The generator network can be configured to learn a mapping from a sample space (e.g., a random number or vector) to a data space (e.g. the values of the sensitive data). The discriminator can be configured to determine, when presented with either an actual data sample or a sample of synthetic data generated by the generator network, whether the sample was generated by the generator network or was a sample of actual data.”). The same rationale to combine as set forth in the rejection of claim 11 above is incorporated herein.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), and Ohta et al. (US 2021/0097402) as applied to claim 1 above, and further in view of Olivieri et al. (US 2021/0160645).
Regarding claim 17, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests object rotation (Hadap [0058]: “For example, pose and expression edits, such as smile edits, modify both the explicit per-pixel normal as well as the per-pixel albedo in image space.”). Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest: The method of claim 1 comprising using a decoder which decouples object rotation from a latent space of the encoders. Olivieri, however, teaches/suggests using a decoder which decouples object rotation from a latent space of the encoders (Olivieri [0025]: “According to the techniques of this disclosure, if rotation information is available at the decoder, residual coupling may be performed without requiring an encoder to transmit phase differences.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the decoder of Hadap as modified by Nowozin, Borovikov, and Ohta to decouple head pose (the claimed object rotation) as taught/suggested by Olivieri to not require the encoder.

Regarding claim 18, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests head pose (Hadap [0058]: “For example, pose and expression edits, such as smile edits, modify both the explicit per-pixel normal as well as the per-pixel albedo in image space.”). Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest: The method of claim 1 comprising inputting head pose directly without requiring an encoder. Olivieri, however, teaches/suggests inputting head pose directly without requiring an encoder (Olivieri [0025]: “According to the techniques of this disclosure, if rotation information is available at the decoder, residual coupling may be performed without requiring an encoder to transmit phase differences.”). The same rationale to combine as set forth in the rejection of claim 17 above is incorporated herein.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadap et al. (US 2020/0090389) in view of Nowozin et al. (US 2018/0338147), Borovikov et al. (US 2021/0327135), Ohta et al. (US 2021/0097402), and Ahn et al. (US 2021/0142440).
Regarding claim 20, Hadap as modified by Nowozin, Borovikov, and Ohta teaches/suggests: A computer storage media with computer executable instructions that, when executed by a computing system, direct the computing system to perform operations (Hadap [0101]: “Facial image manipulation network 200 and its various functional block may be implemented on a computing device such as a general-purpose or application specific CPU that includes one or more storage devices and/or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software.”) comprising: 
training a first encoder to map real object images to an embedding (Hadap [0020]: “The disentanglement portion of the network is trained to disentangle at least one physical property captured in the facial image;” [0032]: “In any case, input image I.sub.i is provided to encoder 212 of the disentanglement network 202, which generates entangled latent representation Z.sub.i.”); and 
training a second encoder to map parameters of a synthetic image rendering apparatus to a factorized embedding, such that a distribution of embeddings computed by the first encoder is substantially the same as a distribution of embeddings computed by the second encoder (Hadap [0085]: “{z.sub.p} and {z.sub.n} represent corresponding empirical distributions on the low-dimensional Z-space(s);” Borovikov [0054]: “The character model 600 can be represented as a parameterized character model 602, where each feature (for example, “Feature 1” to “Feature T” in FIG. 6) of the parameterized character model 600 may be represented by a parameter vector 604-1 to 604-T, respectively. Each parameter vector 604-1 to 604-T includes parameter values for the respective feature (e.g., Feature 1 to Feature T);” Ohta [0040]-[0041]: “The information processing apparatus 10 illustrated in FIG. 1 is an example of a computer apparatus that acquires an optimum solution with respect to a scale (objective function) desired by a user by learning a machine learning model using a variational autoencoder (VAE) ... The VAE learns characteristic amounts of input data by performing dimension compression of the input data to a latent space.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Hadap as modified by Nowozin, Borovikov, and Ohta does not teach/suggest where the training is adversarial training. Ahn, however, teaches/suggests where the training is adversarial training Ahn [0405]: “Many approaches make use of generative adversarial net-works (GAN) which have demonstrated a great success in image generation tasks;” [0498]: “Our model is trained in an adversarial manner using a projection discriminator D (Miyato and Koyama 2018). The discriminator aims to distinguish between the real image of the identity c and a synthesized image of c generated by G.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0147234 – swapping embedding
US 2019/0205667 – synthetic image data
US 2020/0065635 – synthetic image encoder
US 2020/0226724 – swapping embedding
US 2020/0310370 – pose parameters
US 2021/0064907 – swapping embedding
US 2021/0264655 – swapping embedding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611